Citation Nr: 0841665	
Decision Date: 12/04/08    Archive Date: 12/17/08	

DOCKET NO.  06-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1967 to July 
1971, and also had continuing service with periods of both 
active and inactive duty for training with the Air National 
Guard until separation in December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  That decision denied 
service connection for bilateral hearing loss and tinnitus.  
However, in January 2006, following an additional review of 
the veteran's records by a chief audiologist in January 2006, 
the RO granted service connection for left ear hearing loss, 
but continued denials for right ear hearing loss and 
tinnitus.  The case is now ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The evidence both for and against a finding that right 
ear hearing loss is attributable to active military duty 
and/or periods of active duty for training and inactive duty 
for training is in relative equipoise.  

3.  A preponderance of the objective evidence on file is 
against a finding that the veteran has tinnitus attributable 
to incidents of military service.  




CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).  

2.  Tinnitus was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in May 2005, 
prior to the issuance of the rating decision now on appeal 
from September 2005.  This notice informed him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised he submit any relevant evidence in 
his possession.  All service medical records were collected, 
the veteran submitted a report of private audiometric 
examination, and the veteran was provided a VA audiometric 
examination which is adequate for rating purposes, and later 
provided a second opinion from a chief VA audiologist based 
on a complete record review with a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  All known 
available evidence has been collected, and VCAA duties to 
notify and assist are satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including organic diseases of the nervous system 
(interpreted as including sensorineural hearing loss), which 
are shown to have become manifest to a compensable degree 
within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Impaired hearing will not be considered to be a disability 
for VA purposes until and unless any of the auditory 
thresholds at the relevant frequencies at the relevant 
frequencies for speech at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz (cycles per second) is 40 decibels or greater, or when 
the auditory thresholds for at least three of these relevant 
frequencies are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Additionally, the US Court 
of Appeals for Veterans Claims (Court) has held that the 
threshold for normal hearing is from 0  to 20 decibels, and 
that threshold levels above 20 decibels indicate at least 
some degree of hearing loss.  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran filed his original claim for VA 
compensation for hearing loss and tinnitus in April 2005, at 
age 58, over 33 years after he was separated from active 
military service.  However, the personnel and medical records 
on file reveal that the veteran continued to serve in the Air 
National Guard in North Dakota from the time of separation 
from active service until he was finally separated from the 
Air National Guard in December 2002.  The veteran has argued 
that he has bilateral hearing loss and constant tinnitus 
which is attributable to noise exposure as an aircraft 
maintenance man during his period of active military service 
from 1967 to 1971.  

Although the RO initially denied all claims in the rating 
decision on appeal from September 2005, following a record 
review and consultation opinion by a chief VA audiologist in 
January 2006, the RO subsequently allowed service connection 
for left ear hearing loss.  The veteran continued his appeal 
with respect to denials of service connection for right ear 
hearing loss and tinnitus.  

The veteran was provided a VA audiometric examination in 
August 2005.  This was accompanied by a review of the claims 
folder.  At this time, the veteran was shown to meet the 
criteria for recognition by VA of hearing loss as a 
disability for both ears under 38 C.F.R. § 3.385.  The 
audiologist noted that the veteran was shown to have a 
preexisting left ear hearing loss when examined for 
enlistment and that the separation examination had similar 
results to those at enlistment.  The audiologist noted a 
significant noise history both during and after service.  
Also noted was the fact that multiple periodic hearing 
conservation history done during the veteran's Air National 
Guard Service from 1984 through 2002 all indicated that the 
veteran did not have tinnitus.  It was this audiologist's 
opinion that it was less than likely that any hearing loss or 
tinnitus was the result of military service.  

In December 2005, the veteran submitted the report of a 
private audiometric examination.  This report of examination 
does not indicate that the audiologist had access to and 
review of the entire claims folder, but it does appear that 
certain audiometric testing values completed during service 
were provided to the audiologist for review, but exactly what 
is unknown.  The private audiologist, in agreement with the 
VA examiner, noted that at enlistment there was normal right 
ear hearing but a mild high frequency hearing loss for the 
left ear.  Subsequent testing during active service showed 
variability by as much as 35 decibels in the testing 
completed at 4,000 Hertz.  The private audiologist found that 
the separation audiogram showed a progressive change of 
hearing thresholds in both ears.  He also noted that tinnitus 
was a common side effect of noise-induced hearing loss.  It 
was this private audiologist's opinion that it was as likely 
as not that the hearing loss in both ears was related to 
service.  The private audiologist did not provide any opinion 
with respect to the causal origins of tinnitus.

In January 2006, the veteran's claims folder was referred to 
the chief audiologist of the local VA medical center for 
examination, review and production of an opinion.  Again, 
this audiologist noted a preexisting mild left ear hearing 
loss at the time of enlistment.  Testing completed during 
active military service had "inconsistent results."  However, 
this audiologist found that there was a change in hearing 
thresholds for the left ear at 3,000 and 6,000 Hertz which 
did consistently become worse during active service.  
However, all tests for the right ear showed that hearing was 
within normal limits at enlistment in 1967 and at separation 
in 1971.  The audiologist noted that although the veteran has 
consistently reported that tinnitus commenced in 1968, 
multiple hearing conservation histories done from 1984 
through 2002 had the veteran's own affirmative assertion that 
he did not have tinnitus.  This audiologist then concluded 
that although left ear hearing loss preexisted service, it 
was aggravated during active military service, but that right 
ear hearing loss and tinnitus were less than likely related 
to military service.  

The Board has conducted a careful review of the evidence on 
file.  It is clear that the veteran's served during active 
military service in jet aircraft maintenance from 1967 to 
1971.  It is also clear that he performed the same duties, 
albeit in an advancing noncommissioned officer status, in the 
North Dakota Air National Guard until December 2002.  Routine 
audiometric testing with the Air National Guard continued to 
reveal normal hearing for VA purposes for the right ear 
through 1980, but all testing completed with the Air National 
Guard subsequent to 1980 revealed that the right ear met the 
criteria for recognition of hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  

It is noteworthy that the veteran, representative, VA and 
private audiologists and the RO all only discussed the 
question of whether hearing loss was attributable to active 
military service.  However, the applicable laws and 
regulations also recognize that disability may be incurred or 
aggravated during periods of active duty for training, and 
inactive duty training which is the type of duty performed by 
the veteran during his many years of service with the Air 
National Guard.  

Generally speaking, the governing rules recognize that injury 
or disease incurred or aggravated during a period of active 
duty training will be recognized for VA disability 
compensation purposes.  However, only injury but not disease, 
will be recognized from periods of inactive duty training, 
such as is normally performed by Reservists and members of 
the Guard one weekend per month.  The Board notes that the 
veteran is only shown to have served several brief periods of 
active duty for training during his lengthy Air National 
Guard Service.  

The Board also notes that there is a dispute which continues 
among medical professionals regarding the question of whether 
noise-induced hearing loss is accurately identified as a 
traumatic injury, or whether it is more accurately 
characterized as a noise-induced disease process of the inner 
ear.  Given this debate within the medical community, the 
Board will provide the veteran with the benefit of the doubt, 
and finds that right ear hearing loss is as likely as not 
attributable to incidents of military service whether 
incurred on active duty, active duty for training, or 
inactive duty for training.  

There is not significant evidence on file regarding the 
veteran's civilian occupation or other hobbies or pursuits, 
although there is some evidence of routine exposure to noise 
from power tools and motorcycles, there can be no question 
that the veteran was likely exposed to a loud noise 
environment in his military occupational specialty as 
aircraft maintenance man during both active service and 
service with the Air National Guard.  

Again, multiple audiograms performed during service with the 
Air National Guard after 1980 all consistently reveal that 
the veteran met the threshold requirements for recognition of 
hearing loss for VA disability compensation purposes at 
38 C.F.R. § 3.385.  The veteran is certainly not shown to 
have incurred a right ear hearing loss during active military 
duty from 1967 to 1971, but such hearing loss is consistently 
demonstrated after 1980 through the time of the veteran's 
separation from the Air National Guard in December 2002.  
Again, the Board finds that in according the veteran the 
benefit of the doubt, VA will recognize right ear hearing 
loss as reasonably related to military service with an 
allowance of service connection.  

However, although the veteran has argued since the time of 
his claim in 2005 forward, that he has experienced constant 
tinnitus from 1968 forward, this allegation is solidly 
refuted in multiple hearing conservation data reports filled 
out by the veteran himself throughout the 1990's until 2002, 
where he affirmatively and specifically noted that he did not 
have ringing in the ears.  There is certainly no complaints, 
findings, treatment or diagnosis with regard to complaints of 
tinnitus at any time during active military service or for 
many years thereafter in the Air National Guard.  Although 
the veteran's private audiologist opined that current 
tinnitus was attributable to incidents of service, and 
although that audiologist had access apparently to some 
audiometric testing results during service, there is no 
indication that this audiologist had access to the multiple 
hearing conservation data forms which had been completed by 
the veteran over many years service with the Air National 
Guard.  These records were available to both the VA 
audiologist who examined the veteran in August 2005, and the 
audiology chief who reviewed the veteran's record in January 
2006, and each of these professionals found this evidence 
compellingly against the veteran's claim, and the Board 
concurs.  


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.  

Entitlement to service connection for tinnitus is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


